Citation Nr: 0925875	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-14 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
chorioretinal scar with glaucoma and decreased vision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The Veteran had active service from August 1971 to April 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  In the decision, the RO granted 
service connection for a chorioretinal scar with glaucoma and 
decreased vision, and assigned a 10 percent initial rating.

The Veteran testified at a videoconference hearing held 
before the undersigned acting Veterans Law Judge in August 
2005.  The Board remanded the case for additional development 
in May 2006.  The case has now been returned to the Board for 
further appellate review.   


FINDINGS OF FACT

1.  The Veteran's service-connected left eye disability 
consists of vision limited to no worse that 20/40, with no 
significant impairment of field of vision.

2.  The Veteran does not have a service-connected disability 
in his right eye and is not shown to be blind in that eye.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected chorioretinal scar with glaucoma and 
decreased vision have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 4.17, 4.20, 4.84a, Diagnostic Code 6009 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide notification to the Veteran with 
to respect establishing entitlement to benefits, and a duty 
to assist with development of evidence.  The Board notes that 
the Veteran's claim for a higher rating arises from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The VA 
has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records and post service treatment 
records have been obtained.  He was afforded VA eye 
examinations in 2003 and 2007 which are adequate for 
evaluation purposes.  Both examiners recorded the Veteran's 
complaints and conducted a thorough examination, including 
the results of visual acuity and visual field testing.  The 
2007 examiner also had the claims file for review.  Further, 
the Veteran provided testimony before the undersigned Acting 
Veterans Law Judge.  

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  
Although the veteran previously received benefits from the 
Social Security administration, as noted in a May 1992 award 
letter, when filing his claim for benefits from the VA in 
April 2003, he reported that he receives no income from the 
Social Security Administration.  Therefore, the Board 
concludes that records need not be obtained from the Social 
Security Administration, as they would not be relevant to the 
current time period.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required. 

The Veteran's service-connected chorioretinal scar with 
glaucoma and decreased vision is rated pursuant to DC 6009 
regarding unhealed eye injuries.  The disability is to be 
rated, in chronic form, from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
It is noted that visual fields are to be measured using the 
Goldmann Perimeter Chart. 38 C.F.R. § 4.77 (2008).

When practicable, ratings on account of visual impairment are 
to be based on examination by specialists, including 
uncorrected and corrected central visual acuity for distance 
and near based on the Snellen's test type or its equivalent.  
The best distant vision obtainable after best correction will 
be the basis of rating. 38 C.F.R. § 4.75.  In applying the 
ratings for impairment of visual acuity, a person not having 
the ability to read at any one of the scheduled steps or 
distances, but reading at the next scheduled step or 
distance, is to be rated as reading at this latter step or 
distance.  That is, a person who can read at 20/100 but who 
cannot read at 20/70, should be rated as seeing at 20/100. 38 
C.F.R. § 4.83.

Where only one eye is service-connected and the Veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See Villano v. Brown, 10 Vet. App. 248 
(1997); see also 38 C.F.R. § 4.14 (manifestations not 
resulting from the service-connected disability may not be 
used in establishing the service-connected evaluation).  
However, compensation is payable for the combinations of 
service-connected and nonservice-connected disabilities of 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the Veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a).

Eye disabilities may be rated based on loss of visual acuity 
under Diagnostic Codes 6061 to 6079.  38 C.F.R. § 4.84a.  The 
rating criteria begin with evaluating visual acuity where the 
vision in each eye is 20/40.  In that case a noncompensable 
disability evaluation is warranted under 38 C.F.R. § 4.84a, 
Diagnostic Code 6079.  A 10 percent rating would be for 
consideration if there was vision of either 20/40 or 20/50 in 
one eye and 20/50 in the other, or for vision of 20/40 in one 
eye and 20/70 or 20/100 in the other eye (Diagnostic Code 
6078).  Id.  A 20 percent rating would be for consideration 
if there was vision of 20/70 in one eye and 20/50 in the 
other (Diagnostic Code 6078), vision of 20/100 in one eye and 
20/50 in the other (Diagnostic Code 6078), vision of 20/200 
in one eye and 20/40 in the other (Diagnostic Code 6077), and 
vision in one eye of 15/200 in one eye and 20/40 in the other 
(Diagnostic Code 6077).  38 C.F.R. § 4.84a.

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  The 
usual perimetric methods will be employed, using a standard 
perimeter and 3-mm white test object. At least 16 meridians 
22 1/2 degrees apart will be charted for each eye.  The 
charts will be made a part of the report of examination and 
not less than two recordings, and three when possible, will 
be made.  The minimum limit for this function is established 
as a concentric central contraction of the visual field to 
five degrees.  This type of contraction of the visual field 
reduces the visual efficiency to zero. 38 C.F.R. § 4.76.

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III. 38 
C.F.R. § 4.76.  The degrees lost are then added together to 
determine total degrees lost.  This is subtracted from 500.  
The difference represents the total remaining degrees of 
visual field.  The difference divided by eight represents the 
average contraction for rating purposes. 38 C.F.R. § 4.76a.

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is: Temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55. The total is 500 
degrees.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of a rating 
in excess of 10 percent for the service-connected eye 
disability.  The Veteran is not shown to be blind in his 
nonservice-connected right eye, thus any impairment shown in 
this eye is not for consideration and for rating purposes 
this eye is to be considered to have normal visual acuity no 
worse than 20/40. 

Regarding the service-connected left eye, at the hearing held 
in August 2005, the Veteran testified that his left eye 
disorder had required treatment, including an MRI.  He said 
that he was almost blind in that eye.  

The Board has considered the full history of the disorder.  
The service medical records reflect that on entrance 
examination in March 1971, the Veteran's left eye vision was 
initially noted to be 20/50, but this was crossed out and it 
was stated that it was 20/20.  He was found to be fit for 
service.  On entrance medical history, the Veteran denied a 
history of eye trouble.  

A service optometry record dated in August 1971 reflects that 
corrected vision was 20/20 on the right and 20/30 on the 
left.  It was noted that the left eye had an old scar.  The 
diagnosis was amblyopia OS EPTE.  A service record dated in 
October 1972 reflects that the Veteran reported that he had 
left eye pain and could not see out the left eye.  The 
impression was amblyopia.  He was referred for orthopedic 
evaluation.  A service ophthalmology record dated in October 
1972 reflects that he stated that he ran into a foot locker 
and feared loss of vision in his right eye if he were to be 
hit again.  He said that he was also upset with his physical 
examination upon entrance into the Marine Corps.  He stated 
that he had been rejected from the Navy because of his 
amblyopia.  Following examination, the impression was old 
chorioretinal scar, OS (left eye) EPTE.  The service health 
care provider stated that "I feel man sees better than he 
claims."  

A service medical board report reflects that the Veteran had 
a history of having decreased vision since 1967 after he was 
hit in the left eye with a stick.  At the time of the injury, 
he reportedly was hospitalized for fourteen days with 
intraocular hemorrhage.  He recovered from that, but was left 
with a traumatic retinopathy causing decreased visual acuity.  
Visual acuity was reported as 20/25 in the right eye and 
20/300 in the left eye.  The final diagnosis of traumatic 
retinopathy, with decreased vision, left eye, EPTE.  It was 
concluded that the Veteran should be discharged as he had not 
met the standards for enlistment or induction.  It was stated 
that the disability was neither incurred in nor aggravated by 
service.  

The report of a VA eye examination conducted in September 
1993 reflects that the Veteran had corrected vision in the 
right eye of 20/20, and corrected vision in the left eye of 
20/50.  There was no diplopia.  

In a decision of February 2004, the RO granted service 
connection for a right eye disorder diagnosed as 
chorioretinal scar with glaucoma and decreased vision, and 
assigned a 10 percent initial rating.  The Veteran disagreed 
with that rating, and subsequently perfected the current 
appeal.  

The Board find that the preponderance of the probative 
medical evidence shows that the Veteran's diplopia has been 
characterized by right eye corrected visual acuity of no 
worse than 20/20 and left eye corrected visual acuity of 
20/40.  This is shown by the findings from the October 2003 
VA eye examination which found that the visual acuity was 
20/30 and 20/40.  The central visual field was full to finger 
counting.  The examiner specifically stated that the level of 
visual disability was low.  

The Board has also considered the Veteran's statements and 
sworn testimony that his eye disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of these disorders-according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's left eye disability-has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  Further, in this 
case, the Board finds that the Veteran's reports of increased 
symptomatology are not credible.  
	
	This is so because the veteran's reports of the severity of 
his eye disability are not supported by the objective medical 
evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 
(Board entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).
	
In this regard, the Board has noted that in more recent VA 
treatment records and examination reports, more severe 
findings are reported.  However, there are significant 
indications of exaggeration in those reports.  For example, a 
VA optometry assessment note dated in March 2004 reflects 
that the Veteran had decrease visual acuity, with the left 
eye worse than the right, but that the appearance of the 
retina was not consistent with the visual acuity of either 
eye.  It was stated that there was a question of malingering.  

Anther optometry assessment record from March 2004 reflects 
that the left eye had a chorioretinal scar, but no other 
retinopathy.  The assessment was Decreased Vision AU, (OS>OD) 
with normal FANG [Fluorescein Angiogram] OD and chorioretinal 
scar, but otherwise normal OS.  It was stated that the vision 
loss was unexplained and variable.  It was again noted that 
there was a question of malingering.

A VA medical treatment record dated in September 2004 noted 
that there were "Physical findings inconsistent c [with] 
measured visual function.  No organic basis for level of 
vision loss."  It was also noted that the visual field was 
full.  

A September 2004 CD report of an MRI evaluation of the orbits 
contained the following findings:  The extra ocular muscles 
appear intact bilaterally.  The optic nerves are intact and 
normal in caliber.  Both globes are intact. No abnormal 
signal  
appreciated within the globes.  No focal masses appreciated 
throughout the  
orbits.  The optic chiasm is intact.  Axial images through 
the orbits  
demonstrate no focal abnormal signal on the limited 
evaluation of the optic  
radiations.  Early ischemic changes noted in the 
periventricular region.  No focal mass is noted throughout 
the orbits.  Optic chiasm is intact.  Old ischemic changes 
noted throughout the brain.  No focal abnormal enhancement 
throughout the brain or brainstem.

A record from the Cook County hospital dated in October 2004 
indicates that the Veteran had only 20/30 corrected vision in 
his right eye and counting fingers vision in his left eye at 
one foot.  However, a single vision filed analysis conducted 
at that time noted that there were 33% false negative errors 
in testing the right eye, and 16% false negative errors in 
testing the left eye.

A VA treatment record dated in September 2005 notes that the 
Cook County testing showed "extensive defects OS>OD not c/w 
[consistent with] ONH [optic nerve head] appearance OU c 
[with] poor test reliability, doubt GLC."   The September 
2005 record also contained a diagnosis of functional vision 
loss of the right eye.  

The report of a VA examination conducted in April 2007 shows 
that the Goldman visual field (GVF) was "ESS Full."  The 
report also shows that the examiner stated that the veteran 
should be able to hold gainful employment however, he may be 
precluded from restrictions that require stereo vision.  The 
record also indicates that the vision in the Veteran's left 
eye was described as being perceptive only to hand motion.  
However, in light of the numerous previous indications of 
exaggeration, the Board finds that this is not probative 
evidence of the true severity of the disorder.  

Next, the evidence does not show exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The 
question of an extraschedular rating is a component of the 
veteran's claim for a higher rating.

Factors to be considered include marked interference with 
employment and frequent hospitalizations.  The Veteran does 
not contend, and the evidence does not show that he has been 
hospitalized for his service-connected eye disability at any 
time during this appeal.  The evidence does show that eye 
disability has interfered with his employment as the 2007 VA 
examiner indicated that he may be precluded from restrictions 
that require stereo vision.  However, that examiner also 
stated that the veteran should be able to hold gainful 
employment.  Further, as discussed above, the preponderance 
of the evidence does not show that the veteran's service-
connected eye disability is as severe as identified in the 
2007 VA examination report due to the numerous previous 
indications of exaggeration.  The current 10 percent 
evaluation takes into consideration impairment in the ability 
to obtain and maintain employment.  The evidence does not 
show marked interference with employment beyond that 
contemplated by the current 10 percent rating, and, as noted 
above, the 2007 VA examiner indicated that he could work.  
Thus, referral for an extraschedular evaluation is not 
warranted.

The Board also finds that is no basis to assigned a separate 
rating for scar of the left eye or for glaucoma.  In this 
regard, neither the scar nor the glaucoma are productive of 
any symptomatology or impairment aside from the vision 
impairment for which the Veteran is already compensated.  In 
light of this fact, to afford a separate rating for the scar 
or glaucoma would violate the rules against pyramiding.  See 
38 C.F.R. § 4.14.  

Based on the foregoing evidence, the Veteran's service-
connected left eye disability consists of vision limited to 
no worse that 20/40, with no significant impairment of field 
of vision.  In sum, after a careful review of the evidence of 
record, the Board finds that the benefit of the doubt rule is 
not applicable and the appeal is denied.


ORDER

An initial rating higher than 10 percent for a chorioretinal 
scar with glaucoma and decreased vision is denied.  




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


